Citation Nr: 0735411	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1982.

The instant appeal arose from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim to reopen a 
claim for service connection for schizophrenia.  Service 
connection for a nervous condition was previously denied in a 
February 1989 rating decision.  At the time of that denial, 
the record contained no evidence of a diagnosed psychiatric 
disorder.  The veteran was notified of this denial in a March 
1989 letter, but did not initiate an appeal. 

Private medical statements dated in 2002, 2003, and 2007 
provide a diagnosis of schizophrenia.  A claim based on a new 
diagnosis constitutes a new claim.  Ephraim v. Brown, 82 F. 
3d 399 (Fed. Cir. 1996).  Accordingly, new and material 
evidence is not required to reopen the claim, and the claim 
has been characterized as entitlement to service connection 
for schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his family, including his brother, aunt, and 
cousin have asserted that he underwent a personality change 
in service which was the beginning of his currently diagnosed 
schizophrenia.  The veteran attributed his schizophrenia to a 
head injury he reports he sustained in service when he was 
knocked down, hit his head, and passed out after he was blown 
to the ground by a F-15 jet which was started right in front 
of him.  

The veteran reported that his behavior in service 
deteriorated after that incident, and he was discharged 
shortly thereafter.  His service medical records include 
reports of Article 15s (disciplinary actions), and a 
reference to a mental health clinic visit made at the request 
of the veteran's commander.  That record also noted that a 
letter to the veteran's superior was to follow the 
assessment.  As a result, attempts should be made to obtain 
the veteran's complete service personnel file (also called 
his 201 file).

During his personal hearing in August 2007 before the 
undersigned Veterans Law Judge, the veteran testified that he 
had been in receipt of Social Security Administration (SSA) 
disability benefits since the 1980s.  The records connected 
with the favorable SSA determination must be associated with 
the claims folder.

The evidence in the file, namely the veteran's 
representations and the statements from Dr. N. K. Nagareddy 
him/herself, reveal that Dr. Nagareddy has been treating his 
schizophrenia since 2001.  However, Dr. Nagareddy's treatment 
records are not of record.  It is noteworthy that Dr. 
Nagareddy's August 2007 written statement made reference to 
"[h]is last admission . . . in 2006."  To the extent that 
this is a reference to a period of psychiatric inpatient 
treatment, there is no record of any inpatient treatment in 
the file.

Because schizophrenia is a psychosis, service connection can 
be granted on a presumptive basis if it manifested to a 
degree of 10 percent within one year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  It 
follows that any positive medical evidence developed within 
the first year following the veteran's separation is 
significant.  For this reason, another attempt should be made 
to develop the records of the veteran's treatment in the 
1980s in Fulton County, Georgia mental health facilities. 

The veteran should also be asked to identify any other 
pertinent treatment which has not been associated with the 
claims folder, including any VA treatment.

Because the service medical records indicate that the veteran 
sustained a head injury in service for which he was sutured 
(see September 1982 service separation examination) and the 
veteran's treating physician has stated that "[i]t is a well 
known factor that head injuries can precipitate a 
schizophrenic illness", a VA examination is necessary with a 
medical opinion as to whether the veteran's currently 
diagnosed schizophrenia is related to service. 

Finally, the veteran should be provided proper notice as it 
applies to his service connection claim.  As the case has 
been treated as a claim to reopen until this point, he has 
not yet received content complying notice, including notice 
of the regulations governing disability evaluations and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice pertaining to claims for service 
connection, including the regulations 
governing assignment of effective dates 
and disability evaluations.  

2.  Associate the veteran's service 
personnel file (201 file) with the claims 
folder.

3.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

4.  Ask the veteran identify all 
outstanding post-service psychiatric 
treatment, including any VA treatment and 
any inpatient treatment, particularly 
inpatient treatment in 2006.  

5.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all treatment records from:

a.  Dr. Narendra K. Nagareddy, 
Psychiatry Associates of Atlanta, 
250 Arrowhead Blvd., Jonesboro, GA  
30256 developed from 2001 to the 
present; and 

b.  South Fulton Mental Health 
Center,1636 Connally Drive, East 
Point, GA 30344 from 1981 to the 
present; and

c.  South Central Mental Health 
Center, 215 Lakewood Way, SW/Suite 
205, Atlanta, GA 30315 from 1981 to 
the present.

6.  Schedule a VA examination to assess 
the nature and etiology of the veteran's 
schizophrenia.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that schizophrenia is related 
to service, to include whether it is a 
result of the head injury which reportedly 
occurred in service.  The examiner should 
thoroughly explain the basis for any 
opinion reached.

7.  Then, readjudicate the service 
connection claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



